Case: 16-15388   Date Filed: 04/20/2017   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-15388
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 2:10-cr-00010-JES-MRM-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                                  versus

SEBASTIAN ANDRES-MANUEL,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (April 20, 2017)

Before MARCUS, JORDAN and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 16-15388     Date Filed: 04/20/2017   Page: 2 of 2


      Keith W. Upson, appointed counsel for Sebastian Andres-Manuel in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record

reveals that counsel=s assessment of the relative merit of Andres-Manuel’s appeal

is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel=s motion to withdraw is GRANTED, and

Andres-Manuel’s conviction and sentence is AFFIRMED.




                                          2